DYNAMIC VARIABLE LIFE I SINGLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company and its ReliaStar United Services Variable Life Separate Account I Supplement Dated May 17, 2013 This supplement updates and amends certain information contained in your Prospectus dated May 1, 1994, and subsequent supplements thereto. Please read it carefully and keep it with your Prospectus for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY Information about the Company found on page 6 of your prospectus is deleted and replaced with the following: ReliaStar Life Insurance Company (the “Company,” “we,” “our”) is a stock life insurance company organized in 1885 and incorporated under the laws of the State of Minnesota. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 20 Washington Avenue South,
